Citation Nr: 9928796	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  97-00 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left arm 
disability.

3.  Entitlement to service connection for carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
February 15, 1966.  By Administrative Decision dated in 
August 1996, it was determined that the character of the 
veteran's discharge for the period from February 17, 1964 to 
February 15, 1966 is a bar to Department of Veterans Affairs 
(VA) benefits under 38 C.F.R. § 3.12(d)(4).

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of a VA Regional 
Office (RO).  The notice of disagreement was submitted in 
October 1996.  The statement of the case was issued in 
November 1996.  A substantive appeal was received in December 
1996.  The veteran testified at a personal hearing at the RO 
in October 1997.  A hearing was held on June 30, 1999 in 
Wilmington, Delaware before the member of the Board rendering 
the final determination in this claim and who was designated 
by the Chairman to conduct that hearing.

In June 1999, the veteran withdrew his claim for an increased 
rating for service connected bipedal plantar warts.  

The Board notes that in February 1998, service connection was 
granted for a right ankle condition, evaluated as 20 percent 
disabling effective from May 22, 1996, on the basis of the 
determination of the Hearing Officer.  The veteran was 
notified of that determination and of his appellate rights by 
letter in February 1998.

By rating action in September 1998, service connection for a 
left ankle, leg and side condition was denied.  The veteran 
was notified of that determination and of his appellate 
rights by letter dated in November 1998.  The veteran has not 
submitted a notice of disagreement with that determination 
and that issue is not in appellate status.


REMAND

In June 1999, the veteran testified that he believed that a 
back condition and a left arm condition, to include carpal 
tunnel syndrome, are caused by his service connected right 
ankle disability.  He indicated that he has been receiving 
treatment at that Philadelphia VA Medical Center (VAMC) for 
those conditions.  He testified that that Dr. Bucurescu, a VA 
physician, had told the veteran that he thought the back and 
left arm conditions were related to his right ankle 
condition.  The veteran testified that Dr. Bucurescu had 
written a letter to that effect that was place in his medical 
records.  The veteran also testified that he sought treatment 
at the Philadelphia VAMC in the 1960's and returned again and 
began receiving treatment in 1995.

In July 1999, the veteran submitted copies of a statement 
from Dr. Bucurescu, dated in July 1999, and copies of 
outpatient treatment records dated from January 1998 to July 
1999.  Dr. Bucurescu's statement notes that the veteran is 
being following in the Neurology clinic at the Philadelphia 
VAMC for low back pain and carpal tunnel syndrome in both 
hands.  In September 1999 another statement by Dr. Bucurescu 
was received.  The earliest VA treatment record is dated in 
May 1996.

In light of the veteran's testimony, the Board is of the 
opinion that additional development of the medical evidence 
is required.  The veteran has testified that a VA physician 
has linked the contended back and left arm disabilities to 
his service connected right ankle disability.  The complete 
VA medical records must be obtained from the Philadelphia 
VAMC for association for the record, as they are 
constructively of record.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992). 

The Board points out that the medical evidence submitted in 
July and September 1999 was received after the issuance of 
the most recent supplemental statement of the cause and has 
not been considered by the RO.  The veteran has not waived 
his right to have that evidence initially considered by the 
RO.  Any pertinent evidence submitted by the appellant which 
is accepted by the Board must be referred to the RO for 
review and preparation of a supplemental statement of the 
case, unless this procedural right is waived by the 
appellant.  38 C.F.R. § 20.1304(c) (1998).  Therefore, this 
evidence, along with any other evidence added to the claims 
files pursuant to this remand, must be considered by the RO.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.
Accordingly, the case is REMANDED to the RO for the following:  

1.  The RO should obtain copies of all VA 
outpatient records not already contained 
in the claims file from February 1966 to 
the present time, especially all records 
of the Philadelphia VAMC and any 
statements made by Dr. Bucurescu at the 
Philadelphia VAMC.  All records obtained 
should be associated with the claims 
folder.

2.  When the above developments have been 
completed, the case should be reviewed by 
the RO and each issue currently in 
appellate status must be adjudicated by 
the RO in light of the additional 
evidence added to the claims file after 
the most recent supplemental statement of 
the case.  If the decision remains 
adverse to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


